DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 07/29/2019.  

Claims 1-25 are presented for examination. 


Information Disclosure Statement

2.	The Applicants’ Information Disclosure Statement (filed 01/12/2021) has been received, entered into the record, and considered. 


Drawings


3.	The drawings filed 07/29/2019 are accepted by the examiner.





Specification

4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 101


5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim recite  “one or more computer-readable media”.  However, in the Specification of the present application, the “one or more computer-readable media” is not limited to a statutory embodiment.  Thus, the recited “one or more computer-readable media” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.

Accordingly, claims 18-25 fail to recite statutory subject matter under 35 U.S.C. 101.

non-transitory”) to obviate the rejection.  

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §101 above are further rejected as set forth below in anticipation of Applicant amending these claims to place them within the four statutory categories of invention.


Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 8-14, 17-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180088978) in view of Sammatshetti US 20170149920). 

The references were cited by Applicant in the IDS filed 01/12/2021.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


As to claim 1:
Li teaches a compute sled for queue pair management comprising: virtual machine manager circuitry to (host computing platform 100 includes, a host operating system (OS) 170, a hypervisor/VMM 180, a processor 110 coupled with a host physical memory or storage 120 and an NVMe device 150 via respective links 130 and 140. Processor 100 may be capable of supporting both host OS 170 and hypervisor/VMM 180; Fig.1 and paragraphs 0021-0022): 

create a virtual machine (a plurality of VMs or containers; paragraph 0022) to operate on the compute sled; and 

create each of a plurality of queue pairs for the virtual machine (Read/write access to host physical memory or storage 120 for VMs or containers 160-1 to 160-N may be facilitated by assignable queue pairs such as assignable NVMe queue pairs (ANQPs) 151-1 to 151-N. As shown in FIG. 1, ANQPs 151-1 to 151-N may be located at a physical I/O controller or device such as NVMe device 150. In some examples, VMs or containers 160-1 to 160-N may be directly assigned to respective ANQPs 151-1 to 151-N to support SR-IOV and support use of an IOMMU such as IOMMU 115 for read/write access to host physical memory or storage 120. As described in more detail below, ANQPs 151-1 to 151-N may be directly assigned to respective VMs or containers 160-1 to 160-N by a hypervisor such as hypervisor/VMM 180; Fig.1 and paragraph 0023); and 

resource controller circuitry to: 
assign a different quality of service (QoS) parameter to each of the plurality of queue pairs for the virtual machine (paragraph 0029: The arbitration may be based, at least in part, on quality of service (QoS) and/or bandwidth control settings or requirements. The QoS and/or bandwidth control requirements may be driven by, for example, service level agreements (SLAs) with one or more tenants or customers that may be separately associated with each VM and/or container from among VMs or containers 160-1 to 160-N; paragraph 0038: WWR arbitrator 325 may be arranged to base selection on credits available according to an WRR arbitration scheme or algorithm. The WRR arbitration scheme or algorithm may take into consideration QoS/bandwidth requirements associated with VMs or containers or groups of VMs/containers having commands included in SQs 310-1 to 310-m. The QoS/bandwidth requirements may weigh selection by WRR arbiter 325 by providing more credits to SQs assigned to VMs or containers having stricter or higher QoS/bandwidth requirements that may need relatively low latency times to fulfill read/write requests compared to SQs assigned to VM or containers having less strict or lower QoS/bandwidth requirements (e.g., measured in IO per second (TOPS); paragraph 0048: Moving to process 4.8 (Configure QoS/BW Settings for ANQP), VDCM 272 may configure QoS/bandwidth settings for the ANQP at NVMe device 150. In some examples, VDCM 272 may relay QoS/bandwidth requirements to host driver 274. VDCM 272 may also relay QoS/bandwidth requirements to PASID arbiter 152 at NVMe device 150 to configure QoS/bandwidth settings for the ANQP to use in RR or WRR arbitration schemes as described previously for FIG. 3. For these examples, the configured QoS/Bandwidth settings for the ANQP may be specific for the ANQP, may apply to the assigned PASID or may apply to a container that may be assigned to use the ANQP); and 


allocate bandwidth to each of the plurality of queue pairs for the virtual machine based on the corresponding QoS parameter (paragraph 0029: The arbitration may be based, at least in part, on quality of service (QoS) and/or bandwidth control settings or requirements. The QoS and/or bandwidth control requirements may be driven by, for example, service level agreements (SLAs) with one or more tenants or customers that may be separately associated with each VM and/or container from among VMs or containers 160-1 to 160-N; paragraph 0038: WWR arbitrator 325 may be arranged to base selection on credits available according to an WRR arbitration scheme or algorithm. The WRR arbitration scheme or algorithm may take into consideration QoS/bandwidth requirements associated with VMs or containers or groups of VMs/containers having commands included in SQs 310-1 to 310-m. The QoS/bandwidth requirements may weigh selection by WRR arbiter 325 by providing more credits to SQs assigned to VMs or containers having stricter or higher QoS/bandwidth requirements that may need relatively low latency times to fulfill read/write requests compared to SQs assigned to VM or containers having less strict or lower QoS/bandwidth requirements (e.g., measured in IO per second (TOPS); paragraph 0048: Moving to process 4.8 (Configure QoS/BW Settings for ANQP), VDCM 272 may configure QoS/bandwidth settings for the ANQP at NVMe device 150. In some examples, VDCM 272 may relay QoS/bandwidth requirements to host driver 274. VDCM 272 may also relay QoS/bandwidth requirements to PASID arbiter 152 at NVMe device 150 to configure QoS/bandwidth settings for the ANQP to use in RR or WRR arbitration schemes as described previously for FIG. 3. For these examples, the configured QoS/Bandwidth settings for the ANQP may be specific for the ANQP, may apply to the assigned PASID or may apply to a container that may be assigned to use the ANQP). 
Li teaches the plurality of queue pairs (queue pairs; paragraph 0023).  Li, however, does not explicitly teach that the queue pairs are RDMA queue pairs.

Sammatshetti teaches the RDMA queue pairs as claimed (paragraph 0025: The remote direct memory access (RDMA)-enabled network interface controller (RNIC) will include a plurality of Queue Pairs (QP) for establishing communications with a client computing device; paragraph 0032: The RDMA NVMe subsystem interfaces include the building blocks for efficient integration of RDMA and NVMe controllers according to at least one example embodiment are described herein. At least one RDMA Queue Pair (QP) will be registered as NVMe queues. The NVMe uses the same or similar Direct Memory Access (DMA) operations, requests, and/or commands which are used by a RDMA-enabled network interface controller (RNIC) and can place (e.g., access, read, write, delete, modify, etc.) data that has been stored on a storage device physically located on a separate device directly over a network; paragraph 0033: The RDMA NVMe subsystem supports multiple Queue Pairs (QP) for communications with one or more client computing devices; paragraph 0039: the NVMe queues are mapped with the RDMA queue pair).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li with Sammatshetti because it would have provided the enhanced capability for enabling access to a storage device remotely over a network.
As to claim 2:
Li teaches the plurality of queue pairs comprises a first queue pair associated with a remote compute sled, a second queue pair associated with a storage sled, and a third queue pair associated with an accelerator sled, wherein the first queue pair, the second queue pair, and the third queue pair are all allocated different bandwidth (paragraphs 0023, 0029, 0038, 0048, and 0066-0071). Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claim 3:
Li teaches the virtual machine manager circuitry is further to assign each of the plurality of queue pairs to a different virtual extensible local area network (paragraphs 0024-0025). Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claim 4:
Li teaches to allocate bandwidth to each of the plurality of queue pairs comprises to assign a weighting to each of the plurality of queue pairs, wherein the compute sled further comprises a network interface controller to service the plurality of queue pairs with use of a weighted round robin algorithm and the weighting assigned to each of the plurality of queue pairs (paragraphs 0023-0024 and  0038). Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claim 5:
Li teaches queue pair bandwidth predictor circuitry to: predict a future bandwidth of one or more of the plurality of queue pairs; and update, based on the prediction of the future bandwidth of the one or more of the plurality of queue pairs, bandwidth allocation to the one or more of the plurality of queue pairs (paragraphs 0038, 0048, and 0071). Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claim 8:
Li teaches to allocate the bandwidth to each of the plurality of queue pairs for the virtual machine based on the corresponding QoS parameter comprises to allocate the bandwidth to each of the plurality of queue pairs for the virtual machine based on the corresponding QoS parameter with use of an operational code that configures a network interface controller of the compute sled to allocate the bandwidth to each of the plurality of RDMA (paragraphs 0029, 0038-0039, 0048, and 0071).  Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
 As to claim 9:
Li teaches the virtual machine manager circuitry is further to assign each of the plurality of queue pairs a minimum bandwidth and a maximum bandwidth (paragraphs 0038, 0048, and 0071).  Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claims 10-14, and 17:
Note the rejection of claims 1-5 and 9 above, respectively. Claims 10-14, and 17 are the same as claims 1-5 and 9, except claims 1-5 and 9 are system and claims 10-14, and 17 are method claims.
As to claims 18-22 and 25: 
Note the rejection of claims 1-5 and 8 above, respectively. Claims 18-22 and 25 are the same as claims 1-5 and 8, except claims 1-5 and 8 are system and claims 18-22 and 25 are computer-readable media claims.
Claims 6, 7, 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180088978) in view of Sammatshetti US 20170149920) and further in view of Zhang et al. “Performance Isolation Anomalies in RDMA”. 

As to claim 6:
The combination of Li and Sammatshetti does not teach predict the future bandwidth of the one or more of the plurality of RDMA queue pairs based on a classification of at least one flow associated with the one or more of the plurality of RDMA queue pairs as an elephant flow or a mouse flow. 
Zhang teaches predict the future bandwidth of the one or more of the plurality of RDMA queue pairs based on a classification of at least one flow associated with the one or more of the plurality of RDMA queue pairs as an elephant flow or a mouse flow (see section 2.1, page 44 and sections 3.1-3.2 pages 45-46).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zhang with Li as modified by Sammatshetti because it would have provided the enhanced capability for allowing direct access to the remote machine’s memory without involving the CPU, cache, or operating system of either host.
As to claim 7:
Sammatshetti teaches generate telemetry data associated with a flow of the plurality of RDMA queue pairs; send the telemetry data to an orchestrator server (paragraphs 0035 and 0042).

(see section 2.1, page 44 and sections 3.1-3.2 pages 45-46).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zhang with Li as modified by Sammatshetti because it would have provided the enhanced capability for allowing direct access to the remote machine’s memory without involving the CPU, cache, or operating system of either host.

As to claims 15 and 16:
Note the rejection of claims 6 and 7 above, respectively. Claims 15 and 16 are the same as claims 6 and 7, except claims 6 and 7 are system and claims 15 and 16 are method claims.

As to claims 23 and 24:
Note the rejection of claims 6 and 7 above, respectively. Claims 23 and 24 are the same as claims 6 and 7, except claims 6 and 7 are system and claims 23 and 24 are computer-readable media claims.


Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	



/VAN H NGUYEN/Primary Examiner, Art Unit 2199